IN THE SUPREME COURT OF PENNSYLVANIA

 IN RE: APPOINTMENT OF                        : No. 353 Judicial Classification Docket
 ACTING PRESIDENT JUDGE                       :
 OF THE FIFTY-NINTH JUDICIAL                  :
 DISTRICT, ELK AND CAMERON                    :
 COUNTIES                                     :



                                         ORDER


PER CURIAM

       AND NOW, this 17th day of December, 2018, upon the retirement of the

Honorable Richard A. Masson, President Judge of the Fifty-Ninth Judicial District,

Elk and Cameron Counties, effective December 31, 2018, pursuant to Article V,

Section 10(a) of the Pennsylvania Constitution, the Honorable John H. Foradora

is hereby appointed acting President Judge of the Fifty-Ninth Judicial District, Elk

and Cameron Counties, effective January 1, 2019, until the judicial vacancy in that

District is filled or until further Order of this Court.